Citation Nr: 0206689	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-13 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to accrued compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




REMAND

The veteran had active service from February 1945 to October 
1946.  He died in1998.  The appellant is his surviving 
spouse.

This appeal arises from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, denied the 
appellant's claim of entitlement to accrued compensation 
benefits.  

In February 2000, the Board of Veterans' Appeals (Board) 
remanded this case to the RO in order to provide the 
appellant with the opportunity for a Travel Board hearing.  

A review of the claims file indicates that the appellant was 
initially scheduled for a Travel Board hearing in May 2000 
which was canceled by the RO.   She was then scheduled for a 
video conference hearing before a member of the Board on 
September 13, 2001.  The RO canceled that hearing by letter 
of August 2001.  In a letter issued in early February 2002, 
the RO informed the veteran that her hearing before the Board 
had been rescheduled for March 14, 2002.  The appellant 
failed to appear for this hearing.

On March 14, 2002, the RO received a letter from the 
veteran's representative.  This letter informed VA that the 
appellant was unable to attend the scheduled hearing due to a 
winter storm.  The representative requested that the Board 
hearing be rescheduled.

According to 38 C.F.R. § 20.704(d) (2001), if an appellant 
fails to appear for a scheduled hearing and a prior request 
for postponement had not been received and granted, the case 
will be processed as though the request for a hearing had 
been withdrawn.  No further request for a hearing will be 
granted in the same appeal unless such failure to appear was 
with good cause and the cause for the failure to appear arose 
under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  See 38 C.F.R. § 20.704(c).  

The undersigned was to have conducted the March 14, 2002, 
video conference hearing and finds that the letter of the 
same date is a timely request to reschedule that hearing and 
the circumstances described by the representative show good 
cause for the appellant's failure to appear.  

Accordingly, the case is remanded for the following:

The RO should contact the appellant and 
her representative and ascertain her 
preference of either an in-person Travel 
Board hearing at the RO or a Board video 
conference hearing.  Based on the 
appellant's response, the RO should 
schedule the appellant for the requested 
hearing before the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


